NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03/15/2022 has been entered. Claims 1-6, 8-11, 13-14, and 21-28 are still pending in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to address grammatical issues and terminology consistency: 
Claim 1, line 14 has been changed to -- the industrial plant is illuminated; and -- (a semicolon has been added).
Claim 13 has been changed to -- The image acquisition system according to claim 1, wherein e of the illumination devices is provided as a mater illumination device, wherein of the illumination devices is provided as a slave illumination dependent of the mater illumination device --.
Claim 14, line 2 has been changed to -- the devices --.
Claim 24, line 2 has been changed to -- the multitude of illumination devices --.

Reasons for Allowance
Claims 1-6, 8-11, 13-14, and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest an image acquisition system comprising a multitude of illuminating devices for illuminating a region of an industrial plant to be monitored by at least one image sensor, wherein the illuminating devices comprise at least one light source; at least one light source carrier with the at least one light source arranged thereon; a light source control and interface unit comprising at least one of a microprocessor or a field programmable gate array; and an adjusting unit, which is actuatable by the light source control and interface unit, being configured to positionally adjust the at least one light source carrier to illuminate the region to be monitored, wherein the at least one image sensor comprises a machine vision camera that is oriented toward the region in the industrial plant to be monitored, in which an object within the region in the industrial plant is illuminated; and a homogeneity sensor from which homogeneity of the illumination is derived, and the homogeneity of the illumination is optimizable by adjusting radiation angles of individual illumination devices over the region to be monitored as specifically called for the claimed combination.
The closet prior art, KAWASHIMA (US 6,079,862), does not include the combination of all the claimed limitations above, specifically a multitude of illuminating devices for illuminating a region to be monitored by at least one image sensor, an adjusting unit actuatable by the light source control and interface unit configured to positionally adjust the at least one light source carrier to illuminate the region to be monitored, the at least one image sensor comprises a machine vision camera that is oriented toward the region to be monitored in which an object within the region in the industrial plant is illuminated, a homogeneity sensor from which homogeneity of the illumination is derived, and the homogeneity of the illumination is optimizable by adjusting radiation angles of individual illumination devices over the region to be monitored as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the KAWASHIMA reference in the manner required by the claims. 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875